DETAILED ACTION
This action is responsive to remarks and request for continued examination filed on 9/25/2020.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-6, 8-15 and 17-22 are pending in this Office Action. Claims 1, 11 and 20 are currently amended. Claims 1, 11 and 20 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/25/2020 has been entered.

Remarks & Arguments
Applicant's arguments regarding the newly added limitations are fully considered but moot in view of new grounds of rejection below.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-15 and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 20 are amended to recite “executing the data fetch jobs by the peer DMS nodes in parallel [[to generate]] with generating snapshots of the set of machines of the application, the generation of the snapshots including the data fetch jobs executing in parallel [[to take]] with taking the snapshots of the set of machines of the application” and claim 11 is amended to recite “the generation of the snapshots including the data fetch jobs executing in parallel [[to take]] with taking the snapshots of the set of machines of the application[[; and]], wherein the peer DMS nodes are configured to execute the data fetch jobs in parallel [[responsive to]] with the execution of the data fetch job being enabled.” The present specification [0076] describes “the DMS cluster 112 (e.g., the job engines 206 of multiple DMS nodes 114) executes 635 the data fetch jobs to generate snapshots of the set of machines. The job engines 206 of multiple DMS nodes 114 may generate the snapshots of the machines of the application in parallel” and “the peer DMS nodes are configured to execute the data fetch jobs responsive to the execution of the data fetch job being enabled.” Hence for purpose of examination, the above claim limitations are interpreted as the data fetch jobs are executed in parallel “to generate” and “to take” the snapshots and “responsive to” the execution of the data fetch jobs being enabled, as previously claimed, and in alignment to the present specification.


Claims 1-6, 8-15 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 are amended to recite “executing the data fetch jobs by the peer DMS nodes in parallel [[to generate]] with generating snapshots of the set of machines of the application, the generation of the snapshots including the data fetch jobs executing in parallel [[to take]] with taking the snapshots of the set of machines of the application” and claim 11 is amended to recite “the generation of the snapshots including the data fetch jobs executing in parallel [[to take]] with taking the snapshots of the set of machines of the application[[; and]], wherein the peer DMS nodes are configured to execute the data fetch jobs in parallel [[responsive to]] with the execution of the data fetch job being enabled” which appears to both try to distinguish the executing of data fetch jobs from generating the snapshots by stating that they execute in parallel, but at the same time recite a contradiction that “the generation of the snapshots including the data fetch jobs. It is unclear what this limitation is performing. It is further unclear how the data fetch jobs can be executed in parallel with the data fetch jobs being enabled, when the jobs need to be enabled first before they can be executed. The present specification [0076] describes “the DMS cluster 112 (e.g., the job engines 206 of multiple DMS nodes 114) executes 635 the data fetch jobs to generate snapshots of the set of machines. The job engines 206 of multiple DMS nodes 114 may generate the snapshots of the machines of the application in parallel” and “the peer DMS nodes are configured to execute the data fetch jobs responsive to the execution of the data fetch job being enabled.” Hence for purpose of examination, the above claim limitations are interpreted as the data fetch jobs are executed in parallel “to generate” and “to take” the snapshots and “responsive to” the execution of the data fetch jobs being enabled, as previously claimed, and in alignment to the present specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US Publication No. 2010/0228819 A1), in view of Ying  (US Publication No. 2015/0312335 A1).
As per claim 1:
Wei teaches in a computer system including a data management and storage (DMS) cluster comprising peer DMS nodes [0059: Application Delivery Network (ADN) distributes nodes across multiple data centers] and a distributed data store implemented across the data storage resources of the peer DMS nodes [0059: data access cloud 870 that may be distributed across multiple data centers], a method for pulling a snapshot of data for an application [0060: ADN service layer 500; 0065: replication service 524] executing on a compute infrastructure [0060: ADN computing infrastructure 550], the method comprising:
associating, by a peer DMS node, a set of machines from the compute infrastructure with the application, the set of machines configured to execute the application [0073 lines 1-8: implementation of the ADN to a 3-tiered web application, where the web server nodes, the application server nodes, the database servers and file systems of a web application are deployed onto different server nodes. These nodes can be physical machines running inside a customer’s data center, or virtual machines running inside the ADN];
in response to a request to pull the snapshot of data for the application [0085: a customer starts by configuring and setting up the replication service, specifying replication configuration]:
generating, by the peer DMS node, data fetch jobs for the set of machines of the application [0071: schedules necessary replication tasks];
executing the data fetch jobs by the peer DMS node with generating snapshots of the set of machines of the application, the generation of the snapshots including with taking the snapshots of the set of machines of the application [0085: creates a machine image that captures all the files, resources, software and data on this machine; 0065: Replication Service module takes a “snapshot” of an application includes its environments, creating a “virtual machine” image that can be stored over the ADN and used to launch or restore the application on other nodes].
Wei does not teach determining, whether each of the data fetch jobs is ready for execution; delaying, by the peer DMS node, execution of the data fetch jobs until a message has been received for each of the data fetch jobs; in response to determining that each of the data fetch jobs is ready for execution, executing the data fetch jobs in parallel, the data fetch jobs executing in parallel, and allocating, by the peer DMS node, an additional DMS node for a scheduled data fetch job that has caused delay in the parallel execution.
Ying teaches determining, by the DMS node, whether each of the data fetch jobs is ready for execution; delaying, by the peer DMS node, execution of the data fetch jobs until a message has been received for each of the data fetch jobs associated with the application [0117: each node 20 maintains lists of tasks: one the worker is ready to execute (local queue 120), and one for tasks that the worker won't do (forwarding queue 124). Tasks in the forwarding queue 124 may be moved to the local queue if the node 20 becomes less busy; Table 1: If a node just finished a map task at time slot t - 1, we say the node is available at time slot t, and otherwise the node is busy since it must be serving some map task. Then at each time slot, if node n is available, it is scheduled to serve a task from the queue]; 
in response to determining that each of the data fetch jobs is ready for execution, executing the data fetch jobs in parallel, the data fetch jobs executing in parallel [0085: task executor 42 and DFS 14 utilize a divide and conquer parallel dating processing application in which individual subsets are processed simultaneously], and 
allocating, by the peer DMS node, an additional DMS node for a scheduled data fetch job that has caused delay in the parallel execution [0069: if one node is discovered to go down or fail, 
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the application replication of Wei with the task parallelism and scheduling of Ying, as they are both in a peer-to-peer environment where jobs/tasks scheduling is needed. Ying provides a divide and conquer parallelism and load balancing that avoids bottlenecks in data processing tasks [Ying: 0039], which Wei can benefit from when scheduling necessary replication tasks.
As per claim 2:
Wei in view of Ying teaches the method of claim 1, further comprising: placing, by the peer DMS node, the data fetch jobs for the set of machines in a job queue accessible to the peer DMS nodes to schedule the data fetch jobs; and retrieving, by the peer DMS nodes, the data fetch jobs from the job queue for execution [Ying: 0115, Table 1: Map tasks 112 that are newly created and sent to node 130, which is their initial node, can be considered external arrivals to node 130. External arrivals may be accepted into local queue 120 (Q,t) for local processing].
As per claim 4:
Wei in view of Ying teaches the method of claim 2, further comprising, by the peer DMS node, associating a start time for execution of the data fetch jobs with the data fetch jobs, and wherein: the data fetch jobs are placed in the job queue according to the start time; and determining whether each of the data fetch jobs for the set of machines is ready for execution by the peer DMS nodes includes determining whether the peer DMS nodes are ready to execute the data fetch jobs at the start time [Ying: Table 1: The incoming external arrivals of map tasks at node n are routed to the shortest queue in at each time slot. If a node just finished a map task at time slot t - 1, we say the node is available at time slot t, and otherwise the node is busy since it must be serving some map task. Then at each time slot, if node n is available, it is scheduled to serve a task from the queue].
As per claim 5:
the method of claim 1, wherein the snapshots of the set of machines includes at least one of: an incremental snapshot of a machine; and a full snapshot of a machine [Wei: 0065: the Replication Service module can provide “continuous data protection” for certain data sources by replicating such data and changes to the ADN's data repository, which can be rolled back to a certain point of time if necessary. The module is also to take a “snap-shot” of an application including its environments, creating a “virtual machine” image that can be stored over the ADN and used to launch or restore the application on other nodes].
As per claim 6:
Wei in view of Ying teaches the method of claim 1, further comprising, by the peer DMS node, allocating the peer DMS nodes to the DMS cluster to execute the data fetch jobs for the set of machines based on the processing and data storage resources of the peer DMS nodes [Wei: 0085: agent request is directed to an “optimal” replication service node in the ADN by the ADN’s traffic management module; Kasahara: 0063: allocates the tasks in a group unit of the processor elements (PE)].
As per claim 9:
Wei in view of Ying teaches the method of claim 1, further comprising: determining, by the peer DMS node, whether each of the data fetch jobs was successfully executed; and in response to determining that each of the data fetch jobs was successfully executed, storing, by the peer DMS nodes, a snapshot of the application including the snapshots of the set of machines in the distributed data store [Wei: 0065: Replication Service module takes a “snapshot” of an application includes its environments, creating a “virtual machine” image that can be stored over the ADN and used to launch or restore the application on other nodes].
As per claim 10:
Wei in view of Ying teaches the method of claim 1, wherein the set of machines associated with the application includes: a database server for the application; a file server for the application; and a web server for the application [Wei: 0073 lines 1-8: implementation of the ADN to a 3-tiered web application, where the web server nodes, the application server nodes, the database servers and file systems of a web application are deployed onto different server nodes. These nodes can be physical machines running inside a customer’s data center, or virtual machines running inside the ADN].
As per claim 21:
Wei in view of Ying teaches the method of claim 1, wherein the determining that each of the data fetch jobs is ready for execution is based on job engines each being identified as ready to execute the respective data fetch jobs [Wei: 0085: after the agent is installed on the host, the replication process then begins (host is ready)].
As per claim 22:
Wei in view of Ying teaches the method of claim 1, wherein the determining that each of the data fetch jobs is ready for execution is based on a synchronizer that determines that each of the data fetch jobs is retrieved from a respective jobs queue [Ying: 0085: task executor 42 and DFS 14 utilize a divide and conquer parallel dating processing application in which individual subsets are processed simultaneously].
As per claim 11:
Wei teaches a data management and storage (DMS) cluster, comprising: peer DMS nodes that each include a processor configured to autonomously service a compute infrastructure [0059: Application Delivery Network (ADN) distributes nodes across multiple data centers]; and
a distributed data store implemented across the peer DMS nodes [0059: data access cloud 870 that maybe distributed across multiple data centers]; wherein each of the peer DMS nodes is configured to:
associate a set of machines from the compute infrastructure with the application, the set of machines used to execute the application [0073 lines 1-8: implementation of the ADN to a 3-tiered web application, where the web server nodes, the application server nodes, the database servers and file systems of a web application are deployed onto different server nodes. These nodes can be physical machines running inside a customer’s data center, or virtual machines running inside the ADN];
generate data fetch jobs for the set of machines [0071: schedules necessary replication tasks];
enable execution of the data fetch jobs by the peer DMS node to generate snapshots of the set of machines of the application, the generation of the snapshots including with taking the snapshots of the set of machines of the application [0085: creates a machine image that captures all the files, resources, software and data on this machine; 0065: Replication Service module takes a 
Wei does not teach determining, whether each of the data fetch jobs is ready for execution; delaying, by the peer DMS node, execution of the data fetch jobs until a message has been received for each of the data fetch jobs; and in response to determining that each of the data fetch jobs is ready for execution, executing the data fetch jobs in parallel, the data fetch jobs executing in parallel; and allocating an additional DMS node for a scheduled data fetch job that has caused delay in the parallel execution
Ying teaches determining, whether each of the data fetch jobs is ready for execution; delaying, by the peer DMS node, execution of the data fetch jobs until a message has been received for each of the data fetch jobs associated with the application [0117: each node 20 maintains lists of tasks: one the worker is ready to execute (local queue 120), and one for tasks that the worker won't do (forwarding queue 124). Tasks in the forwarding queue 124 may be moved to the local queue if the node 20 becomes less busy; Table 1: If a node just finished a map task at time slot t - 1, we say the node is available at time slot t, and otherwise the node is busy since it must be serving some map task. Then at each time slot, if node n is available, it is scheduled to serve a task from the queue];
in response to determining that each of the data fetch jobs is ready for execution, executing the data fetch jobs in parallel, the data fetch jobs executing in parallel [0085: task executor 42 and DFS 14 utilize a divide and conquer parallel dating processing application in which individual subsets are processed simultaneously]; and
allocating an additional DMS node for a scheduled data fetch job that has caused delay in the parallel execution [0069: if one node is discovered to go down or fail, another random node of the remaining nodes is selected; 0092: If any map task 112 does not complete in a predetermined time frame, the map task 112 can be restarted by one of the reducer nodes 104. The predetermined time frame should be carefully chosen to allow map tasks 112 to finish without waiting too long for stragglers].
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the application replication of Wei with the task parallelism and scheduling of Ying, as they are both in a peer-to-peer environment where jobs/tasks scheduling is needed. Ying provides a divide and conquer 
As per claims 12-15 and 18-19:
Claims 12-15 and 18-19 recite similar limitations as claims 2, 4-6 and 9-10, and are rejected the same.
As per claim 20:
Wei teaches a non-transitory computer-readable medium comprising instructions that when executed by a processor [Fig. 27] configures the processor to:
associate a set of machines from the compute infrastructure with the application, the set of machines used to execute the application [0073 lines 1-8: implementation of the ADN to a 3-tiered web application, where the web server nodes, the application server nodes, the database servers and file systems of a web application are deployed onto different server nodes. These nodes can be physical machines running inside a customer’s data center, or virtual machines running inside the ADN];
generate data fetch jobs for the set of machines [0071: schedules necessary replication tasks];
enable execution of the data fetch jobs by the peer DMS node, with generating snapshots of the set of machines of the application, the generation of the snapshots including with taking the snapshots of the set of machines of the application [0085: creates a machine image that captures all the files, resources, software and data on this machine; 0065: Replication Service module takes a “snapshot” of an application includes its environments, creating a “virtual machine” image that can be stored over the ADN and used to launch or restore the application on other nodes].
Wei does not teach determining, whether each of the data fetch jobs is ready for execution; delaying, by the peer DMS node, execution of the data fetch jobs until a message has been received for each of the data fetch jobs; and in response to determining that each of the data fetch jobs is ready for execution, executing the data fetch jobs in parallel, the data fetch jobs executing in parallel; and allocating, by the peer DMS node, an additional DMS node for a scheduled data fetch job that has caused delay in the parallel execution.
Ying teaches determining, whether each of the data fetch jobs is ready for execution; delaying, by the peer DMS node, execution of the data fetch jobs until a message has been received for each of the data fetch jobs associated with the application [0117: each node 20 maintains lists of tasks: one the worker is ready to execute (local queue 120), and one for tasks that the worker won't do (forwarding queue 124). Tasks in the forwarding queue 124 may be moved to the local queue if the node 20 becomes less busy; Table 1: If a node just finished a map task at time slot t - 1, we say the node is available at time slot t, and otherwise the node is busy since it must be serving some map task. Then at each time slot, if node n is available, it is scheduled to serve a task from the queue];
in response to determining that each of the data fetch jobs is ready for execution, executing the data fetch jobs in parallel, the data fetch jobs executing in parallel [0085: task executor 42 and DFS 14 utilize a divide and conquer parallel dating processing application in which individual subsets are processed simultaneously]; and
allocating, by the peer DMS node, an additional DMS node for a scheduled data fetch job that has caused delay in the parallel execution [0069: if one node is discovered to go down or fail, another random node of the remaining nodes is selected; 0092: If any map task 112 does not complete in a predetermined time frame, the map task 112 can be restarted by one of the reducer nodes 104. The predetermined time frame should be carefully chosen to allow map tasks 112 to finish without waiting too long for stragglers].
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the application replication of Wei with the task parallelism and scheduling of Ying, as they are both in a peer-to-peer environment where jobs/tasks scheduling is needed. Ying provides a divide and conquer parallelism and load balancing that avoids bottlenecks in data processing tasks [Ying: 0039], which Wei can benefit from when scheduling necessary replication tasks.

Claims 3, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wei and Ying as applied to claims 1 and 11 above, further in view of Ofer (US Patent No. 7,146,439 B1).
As per claim 3:
Wei in view of Ying teaches the method of claim 2, by the peer DMS node.

Ofer teaches associating one or more service level agreements with the set of machines, and wherein the data fetch jobs are placed in the job queue according to the one or more service level agreement (Col. 4 lines 49-54: any number of background task execution queues may be used, along with an intermediate level selection mechanism, to select from among the queues of each class).
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the teaching of Wei and Ying with Ofer’s use of multiple task queues for classes of tasks, so that a service level can be attached to Wei’s user and node specific replication tasks, to ensure an expected quality and level of service.
As per claim 8:
Wei in view of Ying teaches the method of claim 1, further comprising: determining, by the peer DMS node, whether each of the data fetch jobs were successfully executed [Wei: 0085: once the replicatin service node receives the data, it saves the data along with associated metadata];
Wei in view of Ying does not teach in response to determining that a data fetch job of the data fetch jobs failed to successfully execute, generating, by the DMS node, additional data fetch jobs for the application including a full snapshot for a first machine associated with the failed data fetch job and an incremental snapshot of a snapshot for a second machine associated with a successful data fetch job of the data fetch jobs; executing, by the peer DMS nodes, the second data fetch jobs to generate the full snapshot for the failed data fetch job and the incremental snapshot; and storing, by the peer DMS nodes, a snapshot of the application including the full snapshot for the first machine, the snapshot for the second machine, and the incremental snapshot of the snapshot for the second machine in the distributed data store.
Ofer teaches in response to determining that a data fetch job of the data fetch jobs failed to successfully execute, generating, by the DMS node, additional data fetch jobs for the application including a full snapshot for a first machine associated with the failed data fetch job and an incremental snapshot of a snapshot for a second machine associated with a successful data fetch job of the data fetch jobs; executing, by the peer DMS nodes, the second data fetch jobs to generate the full snapshot for the failed data fetch job and the incremental snapshot; and storing, by the peer DMS nodes, a snapshot of the application including the full snapshot for the first machine, the snapshot for the second machine, and the incremental snapshot of the snapshot for the second machine in the distributed data store (Col. 4 line 67-Col. 5 line 3: if a background task is selected for execution in a time slice and is not completed in that time slice, the task is placed at the end of the background execution queue).
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the teaching of Wei and Ying with Ofer’s repeating of an incomplete task, to ensure that Wei’s replication tasks are given a chance to complete in case of failure.
As per claim 17:
Claims 17 recites similar limitations as claim 8, and is rejected the same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTY KIM whose telephone number is (571)270-7834. The examiner can normally be reached Monday-Thursday 8PM-12AM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 

/CHRISTY KIM/
Examiner
Art Unit 2169



/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169